NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                               Submitted April 30, 2020*
                                 Decided May 4, 2020

                                        Before
                       FRANK H. EASTERBROOK, Circuit Judge

                       DIANE S. SYKES, Circuit Judge

                       AMY J. ST. EVE, Circuit Judge
No. 19-2434

ELIZABETH PETERS,                                Appeal from the United States District
     Plaintiff-Appellant,                        Court for the Central District of Illinois.

      v.                                         No. 17-cv-01494-JES-JEH

ZHIHONG ZHANG and KATHLEEN                       James E. Shadid,
TREANOR,                                         Judge.
    Defendants-Appellees.

                                       ORDER

        Elizabeth Peters, proceeding pro se, sued two employees of a state mental health
institution under 42 U.S.C. § 1983, alleging that they deprived her of social security
benefits and personal property without due process. The district court dismissed her
suit, concluding that she was statutorily ineligible for the benefits and that it lacked
jurisdiction over the remaining claims. We affirm the judgment, though we modify it to
clarify that the dismissal is not jurisdictional.



      * We have agreed to decide this case without oral argument because the briefs
and record adequately present the facts and legal arguments, and oral argument would
not significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 19-2434                                                                           Page 2

       This case arises from Peters’s court-ordered treatment at McFarland Mental
Health Center after she was found unfit to stand trial in a criminal matter. Peters did
not receive her Bible and cancer medications when she was discharged. She also learned
that did not receive her social security benefits for three months of her hospitalization.
In her amended complaint, Peters alleged that administrator Zhihong Zhang placed an
incorrect date into a federal database, causing the Social Security Administration to
withhold her benefits. She also alleged that Kathleen Treanor had represented that
Peters would receive her property back when she was discharged, but Treanor
“withheld” it instead. Peters sought the social security benefits, which totaled $5,817,
and the return of her Bible and medications.

       The defendants moved to dismiss. Citing 42 U.S.C. § 402(x)(1)(A), they argued
that Peters was not entitled to social security benefits while she was being treated at a
state mental health facility. Further, they argued that sovereign immunity barred her
claims concerning her personal property because Peters had sued the defendants for
acts taken only in their capacities as state employees and sought relief that would
subject the state of Illinois to liability. In response, Peters argued that the defendants
were personally responsible for the acts she complained of, and further, that they acted
as private citizens, not as employees of the state. Placing the wrong date in the database
and withholding her property were not within their job responsibilities, she asserted, so
sovereign immunity did not apply. The district court granted the defendants’ motion,
largely adopting their reasoning.

       On appeal, Peters first argues that Zhang deprived her of due process because
she wrongfully entered a “felony or admissions” date on her paperwork, causing the
withholding of Peters’s social security benefits. But the record forecloses this claim. In
support of their motion to dismiss, the defendants submitted records from Peters’s
criminal prosecution. These public documents are an appropriate subject of judicial
notice, see Daniel v. Cook Cty., 833 F.3d 728, 742 (7th Cir. 2016), and therefore the district
court could consider them without converting the Rule 12 motion into a motion for
summary judgment, see Olson v. Champaign Cty., Ill., 784 F.3d 1093, 1097 n.1 (7th Cir.
2015). These show that a state court found Peters unfit to stand trial for a criminal
offense and ordered her to receive mental health treatment. Peters was then admitted to
McFarland Mental Health Center and released almost four months later. As the
defendants argue, she was therefore ineligible for social security benefits during her
confinement at public expense. See 42 U.S.C. § 402(x)(1)(A)(ii)(III) (benefits not payable
to person “confined by court order in an institution at public expense in connection
with … a finding that such individual is incompetent to stand trial”). Indeed, in trying
No. 19-2434                                                                           Page 3

to quantify the amount of her missed benefits, Peters herself filed a letter from the Social
Security Administration stating that she did not receive checks for May 2017 through
July 2017 “because you were admitted to a mental institution.” The Due Process Clause
entitles people to hearings to resolve disputed issues of material fact that affect
entitlement to public benefits or the exercise of discretion about them. But no such
disputes have been identified, and there was no discretion to exercise: Peters was
ineligible for benefits during the months in question, and no one is entitled to a hearing
for the purpose of protesting the statutory criteria. See Atkins v. Parker, 472 U.S. 115
(1985).

      Peters also argues that she stated a claim that Treanor’s withholding of her
personal property violated her right of due process. The district court accepted the
argument that, because the State of Illinois employs Treanor, “sovereign immunity”
deprives federal courts of jurisdiction over the claim. The appellees wisely abandon that
argument on appeal, contending instead that Peters failed to state a due process claim.

        State “sovereign immunity” is no impediment to a plaintiff’s suit for damages or
injunctive relief against an individual state actor for violating her rights under the
federal Constitution. A federal statute, 42 U.S.C. § 1983 (damages), and Ex Parte Young,
209 U.S. 123 (1908) (injunctive relief), authorize such lawsuits, and Peters’s suit fits the
bill. An employee of the state is not “the state” even if following state law and even if
the state will indemnify the individual for damages. Mercado v. Dart, 604 F.3d 360, 366
(7th Cir. 2010) (status of someone as “the state” does not depend on “whose law
supplies the substantive rule or who pays the judgments”). Further, if, as the district
court reasoned, the defendants were functionally the same as “the state” (a premise we
reject), then it should have avoided the constitutional question altogether because the
state is not a “person” under § 1983. Will v. Michigan Dep't of State Police, 491 U.S. 58, 66–
70 (1989); see Thomas v. Illinois, 697 F.3d 612, 613 (7th Cir. 2012) (“judges are to address
the statutory defense before the constitutional”). And claims under Ex Parte Young are
proper against only individual officials. E.A. v. Gardner, 929 F.3d 922, 925 (7th Cir. 2019).

       That gets Peters only so far. Not every property loss caused by a state actor can
be remedied under § 1983. For certain deprivations—those caused by the random and
unauthorized acts of state officials—the opportunity to sue in state court is the only
process that is due. Parratt v. Taylor, 451 U.S. 527, 543–44 (1981). That applies whether
the loss was due to negligent acts, see id., or intentional ones, see Hudson v. Palmer,
468 U.S. 517, 533 (1984). Here, Peters asserts that, despite the institution’s policy of
returning patients’ property upon discharge, Treanor held onto hers. That is the type of
No. 19-2434                                                                           Page 4

random and unauthorized act that must be remedied in state court, if a remedy is
available. And Illinois provides a remedy in the Court of Claims. See 705 ILCS 505/8.
Peters does not meaningfully contend that this remedy is not adequate, and we have
concluded that it is. See Turley v. Rednour, 729 F.3d 645, 653 (7th Cir. 2013).

       To the extent that Peters challenges the decision to admit her to McFarland, she
has not alleged (and could not allege) that either defendant was personally involved in
the state court’s order that she receive mental health treatment to rehabilitate her for her
criminal trial, nor does she assert that either defendant decided to admit her for
inpatient treatment at McFarland once she was assessed there. See Sanville v.
McCaughtry, 266 F.3d 724, 740 (7th Cir. 2001). We have considered Peters’s other
arguments, and none has merit.

        Finally, because the judgment states that the dismissal is for lack of jurisdiction,
which is, by definition, without prejudice, and we conclude instead that the complaint
failed to state a claim, we MODIFY the judgment to be a dismissal on the merits, and
therefore with prejudice. (The judgment does not preclude an otherwise proper suit in
the Court of Claims, however.) As modified, the judgment is AFFIRMED.